FILES, P. J.
Following a trial and an adverse judgment, the defendant made a motion to vacate the judgment upon the *535sole ground that it is “void on its face.” The motion was heard and denied. Defendant is appealing from the order denying that motion.
The judgment attacked is the one which is the subject of plaintiff’s appeal in 2d Civil No. 30395, decided this day.
Defendant’s brief argues that the complaint and the findings of fact are fatally defective. Our examination discloses that the complaint states a cause of action for rescission of a fraudulent real estate transaction, and that the findings, on their face, determine the material issues raised by the pleadings and the pretrial statement, except for the error of law discussed in the opinion written upon the plaintiff’s appeal.
Defendant has not appealed from the judgment. There is nothing on the face of the judgment, or elsewhere in the record, to support any argument that the judgment is void.  “ It is thoroughly settled in this state that the failure of a complaint to state facts sufficient to constitute a cause of action does not render a judgment void.” (Gillespie v. Fender, 180 Cal. 202, 203 [180 P. 332].) Nor is a judgment void by reason of the absence of appropriate findings. (Estate of Ross, 180 Cal. 651, 659 [182 P. 752], See 29 Cal.Jur.2d, Judgments, § 206, p. 159.)
The order is affirmed.
Jefferson, J., and Kingsley, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied November 15, 1967.